Citation Nr: 1234827	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The Veteran has also raised the issues of entitlement to service connection for erectile dysfunction and chronic obstructive pulmonary disease with sleep apnea.  See statement received in December 2010 and January 2012.  These matters are referred to the originating agency for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Throughout the period of the appeal, bilateral hearing loss disability has been manifested by no worse than level IV hearing acuity in the right ear and level I hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Veteran was provided all required notice in a letter mailed in April 2007, prior to the initial adjudication of the claim in August 2007. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records (including VA and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, the Veteran has been afforded the appropriate VA examinations.  He also provided testimony at a hearing before the Board.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for Bilateral Hearing Loss Disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records note his history in the field artillery (and as such, his exposure to acoustic trauma in service).  

The Veteran submitted a claim of service connection for bilateral hearing loss disability in March 2007.

A July 2007 VA examination report notes the Veteran's complaints of hearing difficulty, especially while using the telephone, watching television, participating in group activities, sitting in restaurants and church, and riding in cars.  On examination, puretone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
55
60
70
LEFT
10
20
25
45
50

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent in the right ear and 96 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 50 for the right ear and 35 for the left.

Applying the results to the Table VI chart, a puretone threshold average of 50 and a speech discrimination of 96 percent in the right ear will result in level I hearing for that ear.  A puretone threshold average of 35 and a speech discrimination of 96 percent in the left ear will result in level I hearing for that ear.  Applying these results to the Table VII chart, a level I for the right ear, combined with a level I for the left ear, will result in a noncompensable (zero percent) compensation evaluation.

An August 2007rating decision granted service connection for bilateral hearing loss disability, rated 0 percent disabling, effective March 2007.  The Veteran disagreed with the rating assigned.

On VA examination in October 2008, the Veteran complained of problems hearing and understanding others, especially with background noise.  He reported having to turn up the television and radio.  On examination, puretone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
65
75
LEFT
15
30
35
60
45

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 76 percent in the right ear and 96 percent in the left ear.  The average of the puretones between 1000-4000 Hertz was 57.5 for the right ear and 42.5 for the left.

Applying the results to the Table VI chart, a puretone threshold average of 57.5 and a speech discrimination of 76 percent in the right ear will result in level IV hearing for that ear.  A puretone threshold average of 42.5 and a speech discrimination of 96 percent in the left ear will result in level I hearing for that ear.  Applying these results to the Table VII chart, a level IV for the right ear, combined with a level I for the left ear, will result in a noncompensable (zero percent) compensation evaluation. 

On VA examination in December 2011, pure tone thresholds, in decibels, were recorded as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
60
65
90
LEFT
15
25
35
45
65

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 84 percent in the right ear and 100 percent in the left ear.  The average of the puretones between 1000-4000 Hertz was 66 for the right ear and 42 for the left.

In accordance with Martinak, the examiner stated that the Veteran's hearing loss impacted the ordinary conditions of his daily life, but did not impact employment as he was retired.  The examiner further noted that the Veteran had difficulty understanding speech, even with his hearing aids.

Applying the results to the Table VI chart, a puretone threshold average of 66 and a speech discrimination of 84 percent in the right ear will result in level III hearing for that ear.  A puretone threshold average of 42 and a speech discrimination of 100 percent in the left ear will result in level I hearing for that ear.  Applying these results to the Table VII chart, a level III for the right ear, combined with a level I for the left ear, will result in a noncompensable (zero percent) compensation evaluation. 

During the August 2012 travel Board hearing, the Veteran testified that he used hearing aids to help with his hearing difficulty.  He also stated that he was satisfied with the quality of the December 2011 VA examination.

Considering the examination results noted above, a 0 percent disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire period of the appeal.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, his hearing testimony and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, supra.  Whereas the Veteran's hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a higher rating. 

Extra-Schedular 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his hearing loss disability and that the manifestations of this disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from this disability would be in excess of that contemplated by the assigned staged rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Conclusion 

As a preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss disability, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 


ORDER

An initial compensable rating for bilateral hearing loss disability is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


